DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to preliminary amendments received May 27, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,021,075 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 1-20 of patent # 11,021,075 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10,095,239 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claims 1-19 of patent # 10,095,239 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21, 32 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining data associated with one or more reference”, “determining one or more vehicle characteristics”; and “providing one or more control signals to cause the servicing equipment associated with a vehicle servicing system to operate in accordance with the orientation of the autonomous vehicle”.

This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “one or more processors”, “one or more tangible computer readable media” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 21, 32 and 38 amount to no 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci, U.S. Patent Application Publication No. 2017/0136892.
As to claims 21, 32 and 38, Ricci teaches a computing system, the computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: obtaining data associated with one or more reference mechanisms located on a vehicle; determining one or more vehicle characteristics for the vehicle based at least in part on the data associated with the one or more reference mechanisms located on the vehicle (see para. 51-52); and 

As to claim 22, Ricci teaches the computing system of claim 21, wherein the vehicle maintenance plan comprises one or more maintenance tasks, wherein the one or more maintenance tasks comprise at least one of (i) fueling the vehicle, (ii) servicing a battery, (iii) changing oil, (iv) cleaning the vehicle, or (v) tire maintenance (se para. 53).
As to claim 23, Ricci teaches the computing system of claim 22, wherein the one or more maintenance tasks comprises fueling the vehicle, wherein the one or more control signals cause the servicing equipment associated with the vehicle servicing system to: locate a fuel door of the vehicle; open the fuel door; and place a fuel pump into a vehicle nozzle receptacle (see para. 63-64).
As to claim 24, Ricci teaches the computing system of claim 23, wherein the one or more vehicle characteristics are indicative of an orientation of the fuel door, and wherein the one or more control signals are determined based at least in part on the orientation of the fuel door (see para. 52-53 and 63-64).
As to claim 25, Ricci teaches the computing system of claim 22, wherein the vehicle maintenance plan comprises one or more scheduled maintenance tasks, the 
As to claim 26, Ricci teaches the computing system of claim 22, wherein the vehicle maintenance plan comprises servicing the battery, wherein the one or more control signals cause the servicing equipment to increase a charge of the vehicle (see para. 52-53 and 63-64).
As to claim 27, Ricci teaches the computing system of claim 21, wherein the computing system is associated with a service depot, and wherein the one or more control signals to cause the vehicle to receive maintenance comprise one or more instructions to cause the vehicle to travel to at least one service station of the service depot (see para. 52-53 and 63-64).
As to claim 28, Ricci teaches the computing system of claim 21, wherein the vehicle is an autonomous truck (see para. 90 and 92).
As to claim 29, Ricci teaches the computing system of claim 28, wherein the autonomous truck autonomously navigates to the service depot based at least in part on one or more communications from the computing system or a maintenance schedule associated with the autonomous truck (see para. 198).

As to claim 31, Ricci teaches the computing system of claim 30, wherein determining the one or more vehicle characteristics of the vehicle comprises determining the orientation of the vehicle based at least in part on a position of at least one of the one or more reference mechanisms relative to the vehicle (see para. 52-53 and 63-64).
As to claim 33, Ricci teaches the computer-implemented method of claim 32, wherein the one or more vehicle characteristics are indicative of an orientation of the vehicle (see para. 52-53 and 63-64).
As to claim 34, Ricci teaches the computer-implemented method of claim 33, wherein providing the one or more control signals to implement the vehicle maintenance plan for the vehicle comprises: providing the one or more control signals to cause the servicing equipment associated with the vehicle servicing system to adjust the servicing equipment associated with the vehicle servicing system to correspond to the orientation of the vehicle (see para. 52-53 and 63-64).
As to claim 35, Ricci teaches the computer-implemented method of claim 32, wherein the data associated with the one or more reference mechanisms located on the 
As to claim 36, Ricci teaches the computer-implemented method of claim 32, wherein the one or more vehicle characteristics are indicative of one or more vehicle components, wherein the method further comprises: determining a placement location for the servicing equipment based at least in part on the one or more vehicle components; and providing the one or more control signals to implement the vehicle maintenance plan for the vehicle based at least in part on the placement location for the servicing equipment (see para. 52-53 and 63-64).

As to claim 37, Ricci teaches the computer-implemented method of claim 32, wherein the vehicle maintenance plan comprises at least one of fueling the vehicle or increasing a charge of the vehicle (see para. 52-53 and 63-64).
As to claim 39, Ricci teaches the one or more tangible, non-transitory computer-readable media of claim 38, wherein the vehicle servicing system is associated with one of a plurality of service depots (see para. 52-53 and 63-64).
As to claim 40, Ricci teaches the one or more tangible, non-transitory computer-readable media of claim 39, wherein the vehicle is an autonomous truck of a fleet of 
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.